Exhibit 10.1

      Execution Copy   Contract No. 205132-4                    

AMENDMENT NO. 4
TO
Yahoo! Publisher Network Agreement #205132
THIS AMENDMENT NO. 4 (this “Fourth Amendment”) is entered into as of April 16,
2009 (the “Fourth Amendment Effective Date”) by and between Yahoo! Inc
(“Yahoo!”), as successor-in-interest to Overture Services, Inc. (“Overture”) and
Local.com Corporation, formerly known as Interchange Corporation, (“Publisher”),
and amends the Yahoo! Publisher Network Agreement #205132 between Overture and
Publisher entered into as of October 17, 2005, as amended by Amendment No. 1
dated as of December 8, 2005, Amendment No. 2 dated as of March 31, 2006 and
Amendment No. 3 dated as of August 1, 2007 (collectively, the “Agreement”).
In consideration of the mutual covenants and conditions, the receipt and
sufficiency is of which are hereby acknowledged, Publisher and Yahoo! hereby
agree as follows:

  1.   The Agreement is amended to delete the “End Date” on the first page of
the Agreement in its entirety and to replace it with the following:

“***”

  2.   The Agreement is amended to change all “Overture” references in the
Agreement to “Yahoo!”.     3.   The Agreement is amended to change all “Overture
Related Party” references in the Agreement to “Yahoo! Related Party”.     4.  
This Fourth Amendment may be executed in one or more counterparts, each of which
when executed shall be deemed to be the original, but all of which taken
together shall constitute one and the same instrument.     5.   The Agreement is
amended to provide that references in the Agreement to “this Agreement” or “the
Agreement” (including indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) shall be deemed references to the Agreement as amended
hereby, and references to “Overture” or “Yahoo! Search Marketing” shall be
deemed references to “Yahoo!”. Capitalized terms not defined herein have the
meanings set forth in the Agreement, except as amended by this Fourth Amendment.
    6.   Except as amended by this Fourth Amendment, the Agreement will remain
in full force and effect in accordance with its terms. In the event of a
conflict between the terms of this Fourth Amendment and the Agreement, the terms
of this Fourth Amendment shall govern.

This Fourth Amendment has been executed by the duly authorized representatives
of the parties as of the Fourth Amendment Effective Date.

                      LOCAL.COM CORPORATION       YAHOO! INC. as
successor-in-interest to Overture Services, Inc.
 
                   
By:
  /s/ Brenda Agius       By:   /s/ Mary Grant    
 
 
 
         
 
   
Name:
  Brenda Agius       Name:   Mary Grant    
Title:
  CFO       Title:   VP, US Partnerships    

Yahoo! Confidential                    
 
*** — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

